Duckworth, Chief Justice,
dissenting. The majority is in my opinion wrong for two solid reasons, either of which demands a judgment of reversal. These reasons are: (1) the Atlanta Library was in existence and full operation before the 1901 Act (Ga. L. 1901, p. 52; Code, Ann., Ch. 32-27) was enacted; and (2) if it is completely under the 1901 act as amended in 1904 (Ga. L. 1904, p. 90), there is no authority in those acts for the action of the trustees here complained of. The utter failure of the majority to comprehend the law under which the library was established is in part shown by their assertion that it was in 1905, after the enactment of the general laws, that the city took ownership thereof, yet in the record which was in front of them there is a deed dated May 9, 1899, whereby the Young Men’s Library Association conveyed to the City of Atlanta lands, building, fixtures, furniture, books, and securities then owned and in use as a library, and valued at $96,500, on condition that they be used for public library purposes. Paragraph 6 of the conveyance provides that, if the city fails to fulfill all the conditions therein, “the whole property ... or the proceeds therefrom, should such property be sold, shall revert for the same uses” to the grantor. In the face of this conveyance, it is not correct to deny the city’s ownership in 1899. By an ordinance adopted April 6, 1908, it is provided in section 3 thereof “that the Trustees elected hereunder shall have all the powers of the Trustees under prior ordinances, and their orders shall be carried out, subject to such further ordinances as may be passed by the General Council.” Here is concrete indisputable proof that powers of these trustees were conferred by city ordinance, and were subject to any later ordinance change. This fact can not be reconciled with the provision of the general law whereby the trustees are given by that law power to exercise supervision of said public library and to elect a librarian and an assistant or designate some officer to perform the duties of a librarian, and to discharge them. These cold facts conclusively show that *253the library was operated by the city independently of the general law and without any intention to operate under that general law. While charter provisions, which need not be here cited, abundantly authorized the city to so operate, yet, even if the operation is unauthorized, this could not mean that the trustees would derive any authority from the general law; hence they were without any authority whatever to interfere with the petitioner, and his petition seeking to enjoin such interference stated grounds for the relief sought.
But if this array of facts be ignored entirely as the majority has done, and considering the case as the majority has done, by holding that the library is' operated exclusively under the general law of 1901, as amended in 1904, we find a total absence of any provision of that law which authorizes the trustees to discharge or interfere with the petitioner in his office of “Director of Public Libraries,” which office was created by a city ordinance on May 16, 1949, which was after the library had been operated without such an office for more than half a century. That ordinance also provided for a salary to such officer of $7,500 per year and directed that he be paid, but not by the trustees as the general law requires. The general law, both the original act of 1901 and as amended in 1904, authorized the trastees therein referred to to employ and discharge at pleasure a librarian, assistant librarian, or other officer they might name to perform the duties of librarian. None of such employees is “Director of Public Libraries,” and hence the law does not authorize the trustees to appoint or discharge one holding that’ position. There is simply no authority in the general law for the trustees to discharge this “Director of Public Libraries” or anyone else save those named therein. I would emphasize that this office expressly embraces more than one library as it says “Libraries.” The general law refers to one library and hence to the librarian and assistant librarian therein.
Thus we come to the pleaded fact that petitioner was and had been in possession of the office of Director of Public Libraries since July 1, 1949; and had been recognized as the rightful possessor thereof by the trustees and the city. It is begging the question and diverting attention from all relevant *254facts to discuss whether or not he had been properly employed. We need not even consider here whether or not he was a head of department as defined by city ordinances, since it is sufficient for a decision here to see only that he was a city employee, being paid by the city, and his employment has been interfered with by the trustees without authority. Tire city alone has the right to discharge him. I would therefore hold that the petition alleges facts that authorize the relief sought, to wit, that the order of the trustees purporting to discharge the petitioner be held void and that the trustees be enjoined from interfering with petitioner’s possession of his office as Director of Public Libraries; and the court erred in sustaining the demurrer and dismissing the petition.
I am authorized by Mr. Presiding Justice Head to say that he concurs in this dissent.